Citation Nr: 1115874	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-31 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a cervical spine disability with radiculopathy, also claimed as residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO) which denied service connection for degenerative changes of the cervical spine.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2011; the hearing transcript has been associated with the claims file.  
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

The Veteran has reported that he was seen in the emergency department while stationed at Fort Knox, Kentucky in 1981 for injuries to the back of the head and the front of the face and kept overnight.  He contends that he may have sustained an injury to the neck or cervical spine during this incident.  The Veteran has also stated at his personal hearing in 2011 that he had a letter from his mother who attended his graduation after basic training in 1981 who witnessed the injuries following the fight.  The record was kept open for a period of 30 days from the date of the February 2011 hearing in order to permit the Veteran to submit that statement from the Veteran's mother.  No such evidence has been received by the Board at this time.  

The Veteran has stated that he has attempted to obtain the Fort Knox records but has been unsuccessful.  The Board notes in this regard that although the Veteran's service treatment records have been obtained, any records of hospitalization would not be filed with the Veteran's individual health records, but filed by facility instead.  As such, an attempt should be made to obtain any 1981 hospitalization records from Ireland Army Hospital located at Fort Knox, Kentucky.  Such records if available should be associated with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")  

During the Veteran's Board hearing, he indicated that he sought treatment for his hand and neck complaints since his separation from service in 1992.  During a prior hearing before a Decision Review Officer (DRO), the Veteran reported that he was initially treated at the VA Medical Center in Phoenix, Arizona, but also indicated that most of his treatment occurred at the VA Medical Center in Omaha, Nebraska.  A February 2009 memorandum shows that the VA Medical Center in Phoenix, Arizona had no outpatient treatment records available for the Veteran.  VA medical records from the VA Medical Center in Omaha, Nebraska, dated from 2000 to present have been associated with the claims file.  The Board finds, however, that a remand is necessary for an additional request for VA medical records dated from 1992 to 1999 from the VA Medical Center in Omaha, Nebraska.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

During the Veteran's February 2011 Board hearing, he provided additional testimony describing his in-service neck injuries.  Although these injuries were discussed during the Veteran's June 2009 VA examination, the Veteran additionally reported that he had experienced neck pain in service, but did not seek treatment for this.  He also described having numbness and tingling in the hands both in-service and since service.  In a June 2009 buddy statement, T.L.P. reported that after long road trips in the M1A1 tank, the Veteran often mentioned that his neck, knees, and upper and lower back would be sore to the point of keeping him awake at night.  He also stated that after being station in the gunnery, the Veteran would report that his neck was sore from the jarring of the turret.  The Board finds that a remand for a supplemental opinion is necessary to address any additional medical evidence associated with the claims file, and to address lay statements provided by the Veteran and T.L.B. describing neck/cervical spine, and hand symptoms in service and thereafter.  Also, on remand the RO should obtain the statement from the Veteran's mother that was to be submitted at the February 2011 Board hearing.   

In this regard, the Board emphasizes that the Veteran is competent to report that he experienced neck pain in service as well as numbness in the hands in service and since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006) (indicating that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.).  The Board will remand this case again for a supplemental medical opinion to address the aforementioned lay evidence and any additional medical evidence associated with the record.  The supplemental opinion must include a full statement of reasons and bases for the opinion rendered.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to submit the statement from his mother attesting to injuries of the Veteran she observed in 1981 which he referenced at his February 2011 Board hearing.

2.  The AMC/RO should obtain all hospitalization records (including any emergency department records) of the Veteran from Ireland Army Hospital in Fort Knox, Kentucky dated in 1981 and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

3.  The RO/AMC should obtain any outstanding VA treatment records from the Omaha VA Medical Center in Omaha, Nebraska dated from 1992 to 1999, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

4.  After all available records have been associated with the claims file, the RO/AMC should refer the case to an appropriate VA examiner for a supplemental medical opinion to address any additional medical evidence associated with the claims file, and to address lay statements provided by the Veteran and T.L.B. (and any other lay statements obtained pursuant to this remand) describing neck/cervical spine, and hand symptoms in service and thereafter.  The claims folder, along with a copy of this remand, must be made available to the examiner for review.  

The VA examiner, should state, based on the available evidence of record, whether it is at least as likely as not that the Veteran's currently diagnosed cervical spine disability with radiculopathy was incurred in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should specifically address lay statements provided by the Veteran and T.L.B. (and any other lay statements obtained pursuant to this remand) describing neck, cervical spine, and hand symptoms in service and thereafter in rendering his or her opinion.

5.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


